Citation Nr: 1627438	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-33 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 and from May 2008 to October 2008.  He had additional service in the Air National Guard during the period from August 1985 to February 2011.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the claims on appeal are decided.

A.  Bilateral Hearing Loss

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of hearing loss.  His service personnel records reflect that he served as an environmental medicine specialist (development technician) while on active duty from August 1980 to August 1984, and then as a services manager while on active duty from May 2008 to October 2008.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, for his first period of active duty service indicates that he received a Small Arms Expert Marksmanship Ribbon.

In January 2011, the Veteran was afforded a VA audiological examination.  During that examination, the Veteran reported that he has experienced bilateral impaired hearing since 1992.  He reported that he worked on the flight line with F-16 and C5A aircrafts.  He also reported that he worked next to a giant voice system and was in close proximity to a loud sound amplifier.  Additionally, he reported that he was exposed to loud noise from animals while working in an animal vivarium which housed monkeys, baboons, and other ape species.  He described that his current symptoms included decreased hearing sensitivity and constant ringing in both ears.  

After evaluating the Veteran, the January 2011 VA examiner reported that the Veteran did not have hearing loss in accordance with VA standards.  See 38 C.F.R. §§ 3.385 (2015).  Because the Veteran did not have hearing loss in accordance with VA standards, the examiner declined to provide a medical opinion regarding the etiology of the Veteran's claimed hearing loss.  However, based on the Veteran's reports of service noise exposure, the examiner opined that it was "at least as likely as not" that his tinnitus was related to service.

In April 2013, the Veteran presented for a private audiological evaluation with A. F., Au D.  According to Dr. F.'s report, the Veteran had mild sloping to moderate high-frequency sensorineural hearing loss bilaterally.

At his December 2015 hearing, the Veteran asserted that his Air Force jobs took place in an office building and parking lot that were adjacent to or within one hundred yards of active runway/flight line.  He further indicated that he worked in an animal vivarium facility that housed monkeys, baboons, and other ape species and that he was exposed to loud noise from these animals whose screeches were at a high decibel frequency range.  The Veteran noted that he wore hearing protection while performing his work but that the monkeys/apes would sometimes knock the hearing protection off of his head.  

Based on this testimony, the Board finds that the evidence of record establishes that the Veteran had in-service noise exposure, as his descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran was diagnosed with mild sloping to moderate high-frequency sensorineural hearing loss bilaterally during the appeal period.  Moreover, the Board finds that his statements regarding in-service noise exposure are both competent and credible.  Under these circumstances, the Board finds it necessary to schedule the Veteran for a new VA examination to clarify whether the Veteran has bilateral hearing loss for VA purposes; and if so, whether that hearing loss is related to his service noise exposure. 

B.  Sleep Apnea

In November 2005, the Veteran underwent a sleep study.  At that time, it was recommended that he pursue sleep hygiene education and to return for a follow-up polysomnogram with continuous airway pressure (CPAP) titration.  In April 2006, the Veteran underwent a polysomnogram with CPAP titration and was diagnosed with sleep apnea.  Subsequently, a September 2010 sleep study revealed obstructive sleep apnea and that a CPAP machine was being used for treatment.

In April 2011, the Veteran was afforded a VA examination.  The Veteran reported that he had experienced sleep apnea since he was diagnosed in 1988.  He indicated that he continued to have trouble staying awake during the daytime hours due to his sleep apnea which occurs persistently.  He also indicated that his treatment included use of a CPAP machine as well as the medication Provigil.  Based on the Veteran subjective medical history and his ongoing treatment using a CPAP machine, the examiner diagnosed the Veteran as having obstructive sleep apnea.  The examiner did not provide a medical opinion addressing the etiology of the Veteran's obstructive sleep apnea.

During his December 2015 Board hearing, the Veteran asserted that the onset of his sleep apnea occurred in the mid to late 1980's.  

While the Veteran is not competent to provide a medical diagnosis of obstructive sleep apnea, he is competent to report observable symptoms of sleep apnea and when he first noticed the onset of those symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran has consistently reported that he first noticed symptoms of sleep apnea in the mid to late 1980's.

Under these circumstances, the Board finds it necessary to provide the Veteran with a VA examination to determine the etiology of his current obstructive sleep apnea.  In particular, the Board requests a medical opinion from the VA examiner addressing whether the Veteran's current obstructive sleep apnea began during, is caused by, or is otherwise related to his active duty service from August 1980 to August 1984.

Moreover, the Board observes that the Veteran's service treatment records from his second period of active duty service from May 2008 to October 2008 are silent for any notation or finding of obstructive sleep apnea.  While the Veteran's enlistment examination for active duty is not of record, his May 2008 pre-deployment health assessment does not indicate that he had any pre-existing sleep apnea issues.  Thus, the presumption of soundness applies and can only be rebutted by clear and unmistakable evidence showing both that the disorder existed prior to service and was not aggravated by service. 

In light of these circumstances, the VA examiner must provide a medical opinion addressing whether the Veteran's obstructive sleep apnea clearly and unmistakably existed prior to the Veteran's entrance onto his second period of active duty service from May 2008 to October 2008 and whether that disorder clearly and unmistakably underwent no permanent increase in severity during or as a result of service.  In addition, appropriate development to obtain any outstanding records pertinent to the claim should be completed.

C.  Hepatitis C  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of hepatitis C.  Similarly, there is no evidence of a line of duty determination showing that hepatitis C was incurred during a period of active duty for training.  The Veteran's service records include an immunization document showing that the Veteran received numerous vaccinations between 1980 and 2009, with vaccinations for hepatitis A in November 1996 and November 2003 and a vaccination for hepatitis B in April 2008.  However, they do not demonstrate that the Veteran had hepatitis C during any period of active duty service or active duty for training.  

The Veteran's blood was tested during his April 2011 VA examination.  Based on the blood work results, the VA examiner reported that the hepatitis C screening test was positive.  The Veteran signed a "Medical Record - Supplemental Medical Data" indicating that he was aware of the hepatitis C testing and the risk factors for hepatitis C.  He did not indicate whether he wanted to undergo further testing for the hepatitis C virus.  Subsequent to this VA examination, VA attempted to schedule the Veteran for a follow-up appointment for additional testing to confirm the positive hepatitis C test.  However, because the Veteran moved out of the area, follow-up tests were never conducted.

At his December 2015 Board hearing, the Veteran testified that it was his belief that he contracted hepatitis C through air gun inoculations received during service or through exposure to tainted blood when live animal handling as part of his work in an animal vivarium facility that housed monkeys, baboons, and other ape species.

Under these circumstances, the Board finds it necessary to afford the Veteran a VA examination to determine whether the Veteran has hepatitis C and if so, whether it is related to service, to include air gun inoculations he allegedly received during service or exposure to tainted blood when live animal handling as part of his work in an animal vivarium facility that housed monkeys, baboons, and other ape species.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be afforded a VA examination by an appropriate examiner to determine whether he has hearing loss disability for VA purposes in either ear and if so the etiology of the hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

If the examiner determines that hearing loss disability is currently present or has been present at any time during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hearing loss disability is etiologically related to service, including in-service exposure to loud noise.  

In providing this opinion, the examiner must address the competent statements submitted by the Veteran to the effect that his Air Force jobs took place in an office building and parking lot that were adjacent to or within one hundred yards of active runway/flight line; that he worked in an animal vivarium facility that housed monkeys, baboons, and other ape species and that he was exposed to loud noise from these animals whose screeches were at a high decibel frequency range; and that he wore hearing protection while performing his work but that the monkeys/apes would sometimes knock the hearing protection off of his head.  For purposes of the opinion(s), the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

With respect to the Veteran's obstructive sleep apnea, the examiner should state an opinion as to the following:

(a)  Whether there is a 50 percent or better probability that the disorder originated in or is otherwise related to the Veteran's first period of active duty service from August 1980 to August 1984.
(b)  Whether there is a 50 percent or better probability that the Veteran's sleep disorder was present during his second period of active duty service from May 2008 to October 2008; and if so, whether it clearly and unmistakably existed prior to the Veteran's entrance into that second period of active duty service. 

(c)  If the examiner believes that the Veteran's obstructive sleep apnea existed prior to his entrance into his second period of active duty service from May 2008 to October 2008, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of that second period of active duty service.

(d)  If the examiner believes that the Veteran's obstructive sleep apnea was not present during his second period of active duty service from May 2008 to October 2008, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's obstructive sleep apnea is etiologically related to that second period of active duty service.

For purposes of the opinions, the examiner should accept as truthful the Veteran's account that he first noticed his sleep apnea symptoms during the mid to late 1980's. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

The examiner is to be advised that the Veteran contends that he contracted hepatitis C through air gun inoculations during service or through exposure to tainted blood when live animal handling as part of his service duties in an animal vivarium facility that housed monkeys, baboons, and other ape species.  

The examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that in-service air gun inoculations or animal handling played a material causal role in the Veteran's development of hepatitis C.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Thereafter, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




